DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Species I claims (claims 1-7, 10-11, 12-22 and 23-24) were found allowable. The restriction requirement as set forth in the Office action mailed on 6/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I (claims 1-7 and 12-20) and Species II (claims 1-6, 8-9, 12-19 and 21-22) are withdrawn; thus claims 8, 9, 21 and 22 are also allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                                                EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: the restriction/election requirement dated 6/25/2020 is vacated in order to move the application to allowance. Claims 8, 9, 21 and 22 now revert back to “Original” instead of “Withdrawn”.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “a start-up apparatus of a battery management circuit, the start-up apparatus comprising: … wherein the start-up apparatus is supplied with power from an external power source through the first external power path and the second external power path” as recited in independent claim 1. Claims 2-11 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A battery management system, comprising: … a switch circuit, wherein a first terminal of the switch circuit is coupled to a second terminal of the primary winding, and a second terminal of the switch circuit is coupled to a second external power path; a control circuit coupled to the auxiliary winding to receive power, wherein the control circuit controls a conduction state of the switch circuit; and a rectifier circuit coupled to the secondary winding of the transformer, wherein the rectifier circuit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7999511 discloses a battery charger for charging a plurality of secondary batteries. In Fig. 2, a controller 4 having a microcomputer controls operations of transistors, field-effect transistors, and the like of the charge control circuit by performing predetermined sequences. An operating power supply is supplied from a regulated power supply circuit 5 to the controller 4. The regulated power supply circuit 5 is supplied with the power supply voltage Vcc via a diode D1 and a DC voltage outputted from a terminal 7b of a DC-DC converter 7 (described later) is supplied via a diode D2. Further, the power supply voltage Vcc is supplied to the controller 4 to detect the presence or absence of an AC input. However, ‘511 does not disclose the allowable matter as recited above.
US 7439708 discloses to reduce power consumption when charging a secondary battery is not performed, a first power supply circuit is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859